Citation Nr: 1806150	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma (also claimed as kidney cancer), claimed as due to herbicide exposure and/or secondary to hypertension (HTN).  

2.  Entitlement to service connection for a liver disorder, claimed as due to herbicide exposure and/or secondary to renal cell carcinoma.  

3.  Entitlement to service connection for HTN, claimed as due to herbicide exposure and/or secondary to service-connected coronary artery disease (CAD).  

4.  Entitlement to service connection for diabetes mellitus (DM), claimed as due to herbicide exposure.  

5.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.  

6.  Entitlement to an initial rating in excess of 30 percent for CAD, for the period prior to December 8, 2015, and in excess of 60 percent therefrom, to include consideration of an earlier effective date for the assignment of the 60 percent rating.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971, to include service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2011 rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, the Veteran's claims for service connection for, in pertinent part, renal cell carcinoma, a liver disorder, and heart disease and HTN were remanded for additional development.  During the appeal process, service connection was granted for CAD and disability ratings were assigned.  The Veteran has expressed disagreement with the ratings assigned and the effective date for the 60 percent rating.  The Veteran's argument for increased initial ratings and for an earlier effective date for the 60 percent rating is essentially the same.  Thus, the claims have now been combined into one as noted on the title page.  

In a September 2016 Board remand, the claims for service connection for, in pertinent part, renal cell carcinoma, a liver disorder and HTN were remanded again.  Issues noted to be perfected but not certified to the Board were acknowledged, but it was pointed out that a separate decision addressing those claims would be forthcoming.  Further development as to those issues was subsequently completed, and those claims are now ripe for Board consideration.  As a result, those claims have been added to the title page.  They include entitlement to higher initial ratings for CAD, to include an earlier effective date for the assignment of the 60 percent rating (now combined into one issue instead of two); entitlement to service connection for DM and prostate cancer; and entitlement to a TDIU.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents.  

2.  Renal cell carcinoma (kidney cancer) was not shown during active service or within one year of service discharge, and the most probative evidence of record shows that the Veteran's post-service renal cell carcinoma was not causally related to his active service or any incident therein, to include herbicide exposure, and was not causally related to or aggravated by a service-connected disability.  

3.  A liver disorder, diagnosed as portal vein thrombosis, was not shown during active service and the most probative evidence of record shown that the Veteran's post-service portal vein thrombosis was not causally related to his active service or any incident therein, to include herbicide exposure, and was not causally related to or aggravated by a service-connected disability.  

4.  HTN was not shown during active service or within one year of service separation, and the most probative evidence of record shows that the Veteran's post-service HTN was not causally related to his active service or any incident therein, to include herbicide exposure, and was not causally related to or aggravated by a service-connected disability (CAD).  

5.  The Veteran does not have a current diagnosis of DM.  

6.  The Veteran does not have a current diagnosis of prostate cancer.  His enlarged prostate (prostatomegaly) was not shown during active service, and the most probative evidence of record shows that the Veteran's post-service enlarged prostate was not causally related to his active service or any incident therein, to include herbicide exposure.  

7.  Prior to December 8, 2015, the Veteran's CAD was not productive of acute congestive heart failure in the past year, workload greater than 3 metabolic equivalents (METs), but not greater than 5 METs, or left ventricular dysfunction with a left ejection fraction (LVEF) of 30 to 50 percent.  

8.  From December 8, 2015, the Veteran's CAD is not productive of chronic congestive heart failure, workload of 3 METs or less or LVEF of less than 30 percent.  

9.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for renal cell carcinoma have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  

2.  The criteria for service connection for a liver disorder have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  

3.  The criteria for service connection for HTN have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  

4.  The criteria for service connection for DM have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  

5.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  

6.  Prior to December 8, 2015, the criteria for a rating in excess of 30 percent for CAD were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7005 (2017). 

7.  From December 8, 2015, the criteria for a rating in excess of 60 percent for CAD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7005 (2017).  

8.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by August 2010 and January 2011 letters.  See 38 U.S.C. §§ 5102, 5103, 5013A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs) and all pertinent treatment records.  This matter was remanded by the Board for further development in April 2014, to include updating the medical evidence on file and obtaining VA examination and medical opinions pertaining to his claims.  The RO a retrieved updated medical records and scheduled the Veteran for VA examination in July 2014 to assess the current nature and etiology of various conditions.  The July 2014 VA examiner reviewed the claims folder, to include all relevant evidence pertaining to the claims, performed a complete medical examination, considered the Veteran's history, and provided etiological opinions.  However, as the Board found that the examiner did not fully address all of the pertinent contentions, the Board again remanded the matter in September 2016 for a clarifying medical opinion.  In light of the remand, the Veteran underwent another VA examination in September 2016, and the examiner adequately addressed the questions contained in the remand directives and provided a factual and medical basis for his answers.  Moreover, there are additional pertinent VA examinations of record, to include October 2015 (DM) and December 2015 (cardiovascular) evaluations.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the agency of original jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that the duties to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

In addition, certain chronic diseases (e.g., carcinoma, cardiovascular disease, HTN, diabetes) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2017), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Agent Orange

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2017) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2017) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2017).  

More recent amendments to 38 C.F.R. § 3.309(e) (2017) have been made to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) as a diseases associated with herbicide exposure. However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2 (2017).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for certain diseases including skin cancers.  See 75 Fed. Reg. 81332 (Dec. 27, 2010).  

Secondary Service Connection

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2017); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a) (2017).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Credibility and Weight of Evidence and Reasonable Doubt

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, supra.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).  

Renal Cell Carcinoma

The Veteran contends that his renal cell carcinoma was due to his exposure to Agent Orange during active service.  Alternatively, it is claimed that this disability is secondary to the Veteran's HTN.  

Military personnel records confirm that the Veteran had active service in Vietnam during the Vietnam era.  

The STRs are negative for treatment for or complaints of renal cell carcinoma during military service.   Post-service medical records demonstrate that the Veteran was diagnosed with renal cell carcinoma in April 2010, approximately 39 years after discharge from service.  

In an October 2010 opinion, a VA Assistant Professor within the Division of Oncology-Hematology provided an opinion that the Veteran's renal cell carcinoma "may have been related to exposure to Agent Orange."  The opinion was based, in part, upon reference to studies suggesting that pesticide exposure may lead to an increased risk for developing renal cell carcinoma.  

In a July 2014 VA medical opinion, the examiner opined that it was less likely than not that renal cell carcinoma was related to service.  For rationale, it was pointed out that current medical literature noted that renal cell carcinoma was the most common type of kidney cancer in adults, and the exact cause was unknown.  The VA examiner also stated that the studies referred to by the 2010 examiner were dated.  The more recent medical literature supported that renal cell carcinoma was approximately 50 percent more common in men than in women and usually occurred between the sixth and eighth decades of life, with a median age of 65.  Additionally, higher body mass index and elevated blood pressure independently increased the long term risk of renal cell cancer in men.  The examiner reiterated that the Veteran was diagnosed with renal cell carcinoma when he was 63 years old, which was near the medial age of the typical diagnosis of a man.  Furthermore, the medical evidence showed additional risk factors, to include morbid obesity and chronic HTN.  Thus, it was opined that the Veteran's kidney cancer was less likely due to service, to include his herbicide exposure.  

To address additional medical questions (e.g., whether the Veteran's renal cell carcinoma was secondary to HTN), additional VA opinion was obtained.  A September 2016 report reflects that the examiner turned to medical literature.  He noted that it did not include HTN as a specific cause of renal cell carcinoma.  He did note, however, that one article did mention HTN as a risk factor for developing kidney cancer, along with other risk factors (some of which the Veteran had).  Thus, he said it would be impossible to clearly state that the Veteran's HTN truly caused or truly aggravated the kidney cancer, as this was unknown and would be resorting to speculation.  He added that "what compounds this is the tremendous number of medical comorbidities" that the Veteran had.  These could not "separated out."  

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for renal cell carcinoma.  

As previously noted, governing law provides for presumptive service connection based on exposure to herbicide agents such as Agent Orange in service for certain enumerated diseases.  A veteran who served on land in Vietnam during the Vietnam era is presumed to have had such exposure.  38 U.S.C. § 1116 (2012); 
38 C.F.R. §§ 3.307, 3.309 (2017).  

The Veteran's exposure to herbicides is conceded.  However, renal cell carcinoma is not listed as a disease associated with exposure to herbicide agents such as Agent Orange under 38 C.F.R. § 3.309(e) (2017).  As such, presumptive service connection due to herbicide exposure is not legally warranted.  

Notwithstanding the foregoing presumptive provision, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

However, the most probative evidence establishes that the Veteran's renal cell carcinoma did not manifest during active service.  In this regard, STRs are negative for treatment for or a diagnosis of renal cell carcinoma during military service.  Indeed, the Board observes that the Veteran was first diagnosed with renal cell carcinoma in 2010, almost 40 years after service.  

Although the record shows that the Veteran's renal cell carcinoma was not diagnosed in service or for many years thereafter, as set forth above, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  Thus, if there is shown to be a causal connection between the current condition and service, service connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  

The Board observes that there are multiple medical opinions addressing the etiology of the Veteran's renal cell carcinoma; however, the Board finds that the most probative medical evidence of record indicates that the Veteran's renal cell carcinoma was not related to his active service, to include presumed Agent Orange exposure.  

After a review of all the medical opinions of record, the Board finds that the 2010 opinion is less probative than the 2014 and 2016 opinions (in toto).  In this regard, the VA examiners' opinions in 2014 and 2016 were based on a thorough review of the Veteran and his medical records and cited to relevant medical principles.  The opinions were also supported by a rationale.  The 2014 examiner acknowledged the studies, as did the 2010 examiner, that listed pesticide exposure as a risk factor for the development of kidney cancer.  However, it was noted that those study results were dated, and the 2014 VA examiner pointed out that more recent studies showed that the Veteran met many of the risk factors to develop this condition later in life.  The evidence simply did not support the claim that renal cell carcinoma, first diagnosed almost 40 years after discharge, was related to service, to include the conceded herbicide exposure.  Instead, it was more likely the result of factors, to include his gender, age, obesity, and chronic HTN.  And, the 2016 VA examiner found that HTN was not of service origin or due to service-connected CAD.  Thus, the secondary service connection argument also fails.  

The Board has considered the representative's contention that the Veteran's renal cell carcinoma is secondary to his service-connected diabetes mellitus. However, the examiner who conducted the November 2014 VA examination concluded that there is no evidence that the Veteran's diabetes mellitus caused or aggravated the Veteran's renal cell carcinoma. The Board notes that the other clinical evidence of record does not suggest that the Veteran's current renal cell carcinoma is causally related to his service-connected diabetes mellitus.

The Board acknowledges the Veteran's assertion that his renal cell carcinoma is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the renal cell carcinoma is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the renal cell carcinoma is a medical question requiring medical training, expertise and experience.  Questions of competency notwithstanding, the Board assigns far more probative weight to the medical opinions discussed above, as they were rendered by an individual with medical training and expertise who based the opinion on a review of the clinical evidence of record, the Veteran's reported medical history, and current medical knowledge.  

After reviewing all the evidence or record, the Board finds that the preponderance of the evidence is against the claim of service connection for renal cell carcinoma and the claim is denied.  38 U.S.C. § 5107(b) (2012); Gilbert, supra.  

Liver Disorder

The Veteran contends that his liver disorder is due to his exposure to Agent Orange during active service.  The STRs are negative for treatment for or complaints of any liver problems during service.  Post-service medical records demonstrate that the Veteran was diagnosed with portal vein thrombosis at the time that his renal cell carcinoma was found in April 2010, approximately 39 years after discharge from service.  

When examined by VA in July 2014, it was the VA examiner's opinion that the Veteran's liver disorder, portal vein thrombosis, was unrelated to service.  It was noted that medical literature showed that cancer was a condition of a hypercoagulable state.  Since his portal vein thrombosis was found at the time of his renal cell carcinoma, the cancer was the likely cause of a hypercoagulable state which resulted in his portal vein thrombosis.  As noted above, his cancer is not of service origin.  

Further, a VA examiner addressed the medical question of whether the Veteran's HTN was secondary to service-connected CAD.  If so, it might be shown that his HTN caused his renal cell carcinoma which resulted in his portal vein thrombosis.  However, it was the VA examiner's opinion that HTN was not the result of CAD.  For rationale, it was noted that medical literature generally did not include HTN as a cause for developing renal cell carcinoma.  Acknowledging that there was one report which noted that HTN was a risk factor for developing kidney cancer, the examiner pointed out that the Veteran had many medical comorbidities which were more likely the cause of his developing HTN.  These included age, gender, and obesity.  Thus, the claim that the Veteran developed a liver disorder, portal vein thrombosis, secondary to HTN or CAD fails also.  

The Board acknowledges the Veteran's assertion that his liver disorder, portal vein thrombosis, is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the diagnosed liver disorder is a medical question not subject to lay expertise.  See Jandreua, supra.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

Hypertension

The Veteran claims that his HTN is of service origin.  Primarily, he argues that this condition resulted due to his exposure to herbicides.  In the alternative, he asserts that his HTN resulted from his service-connected CAD.  

The term HTN means that the diastolic blood pressure is predominately 90mm or greater.  The term isolated systolic hypertension is defined as systolic blood pressure predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, DC 7101 (2017).  

As an initial matter, the record shows treatment for HTN from about 2002 to the present day.  Thus, it was not shown during service or until many years thereafter.  

Concerning presumptive service connection due to Agent Orange exposure, the Board notes that HTN is not among the disorders entitled to presumptive service connection.  While ischemic heart disease is included among the list of presumptive disabilities, that term explicitly excludes HTN.  39 C.F.R. § 3.309(e), Note 3 (2017).  Therefore, despite the fact that the Veteran served in Vietnam during the Vietnam era, presumptive service connection for HTN based on herbicide exposure is not warranted.  

Notwithstanding the foregoing, even when presumptive service connection is not appropriate, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee, supra.  However, a VA examiner in July 2014 opined that it was less likely than not that the Veteran's HTN was the result of military service.  He noted that the Veteran's HTN was first noted many years after service.  Moreover, in additional VA examination in September 2016, it was opined by a VA physician that the Veteran's HTN was not secondary to his service-connected CAD.  For rationale, it was noted medical literature did not support such a relationship.  As for aggravation of HTN beyond the natural progression, it was impossible to determine as the Veteran had a "tremendous" host of medical comorbidities that could not be separated out.  

Thus, the competent, credible, and probative evidence of record fails to support a finding of HTN in service or for years thereafter, and service connection on a direct basis and on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  Moreover, it is shown that current HTN is not etiologically related to a service-connected heart disorder.  38 C.F.R. § 3.310 (2017).  

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's current HTN is related to service, to include herbicide exposure, or is secondary to the service-connected CAD.  Moreover, HTN was not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  Accordingly, service connection is denied.  

The Board acknowledges the Veteran's assertion that his HTN is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the diagnosed liver disorder is a medical question not subject to lay expertise.  See Jandreau, supra.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

Diabetes and Prostate Cancer

The Veteran seeks entitlement to service connection for DM and for prostate cancer, due to herbicide exposure.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110 (2012); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 
38 U.S.C. § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C. § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

In this case, the Veteran's VA treatment records do not establish a current disability of DM or of prostate cancer, at any point during the appeal period.  There was one instance of an error made in a lab report.  DM was specifically excluded.  Moreover, the only prostate disorder is prostatomegaly (an enlarged prostate).  See the VA July 2014 examination report.  

In further discussion, the Board finds that the evidence weighs against a finding that an enlarged prostate is related to exposure to herbicides or otherwise related to service.  An enlarged prostate is not a disability for which presumptive service connection based on exposure to herbicides is available.  38 C.F.R. § 3.309(e) (2017).  While presumptive service connection is available for prostate cancer, there is no evidence in the record that the Veteran suffers from prostate cancer.  Furthermore, there is no evidence in the record that the Veteran's enlarged prostate was caused by exposure to herbicides or is otherwise related to service.  There is no medical evidence of this condition until many years after service, and he has not provided any medical evidence or statements linking his condition to exposure to herbicides.  For these reasons, the Board finds that the evidence weighs against a finding that an enlarged prostate is related to exposure to herbicides or otherwise related to service, and service connection is therefore denied.  

In sum, the preponderance of the evidence is against a finding of service connection for DM, prostate cancer, and an enlarged prostate.  In the absence of evidence of DM and prostate cancer, those claims must fail.  Brammer, 3 Vet. App. 223, 225.  Moreover, the claim for service connection for prostate enlargement fails as the probative evidence does not show any relationship between the diagnosis of this condition many years after service and the Veteran's military service period.  The benefits sought on appeal are accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2017).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  


CAD

It is claimed that an initial rating in excess of 30 percent for CAD, for the period prior to December 8, 2015, is warranted.  It is also claimed that an initial rating in excess of 60 percent is warranted from that date forward.  Also for consideration is the essentially redundant claim that a date earlier than December 8, 2015, is warranted for the assignment of the 60 percent rating.  

Service connection was granted for CAD upon rating decision in May 2015.  A 30 percent disability evaluation was assigned, effective May 19, 2014.  

The provisions of DC 7005 incorporate objective measurements of the level of physical activity, expressed numerically in metabolic equivalents (METs), at which cardiac symptoms develop.  The Board further observes that METs are measured by means of a treadmill test.  However, it is recognized that a treadmill test may not be feasible in some instances owing to a medical contraindication, such as unstable angina with pain at rest, advanced atrioventricular block, or uncontrolled hypertension.  If a treadmill test is thought to be inadvisable due to factors including the foregoing, "the examiner's estimation of the level of activity, expressed in METs and supported by examples of specific activities, such as slow stair climbing or shoveling snow that results in dyspnea, fatigue, angina, dizziness, or syncope, is acceptable."  See 38 C.F.R. § 4.104, Note 2 (2017).  

A 10 percent evaluation is warranted for arteriosclerotis heart disease (coronary artery disease) with a documented history of coronary artery disease where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or, continuous medication required.  A 30 percent evaluation is warranted for arteriosclerotic heart disease (coronary artery disease) with a documented history of coronary artery disease where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted with chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2017).  

When examined by VA in July 2014, it was noted that the cardiovascular diagnoses included CAD and ischemic heart disease.  It was noted that the METS level reflected the lowest activity level at which the Veteran reported dyspnea.  He had not had a myocardial infarction.  The interview-based METS testing showed greater than 5 to 7 METS consistent with activities such as walking one flight of stairs, golfing (without cart), mowing the lawn with a push mower, and heavy yard work such as digging.  LVEF was 55 percent.  

Upon additional VA cardiovascular examination in December 2015, the only diagnosis was CAD.  The Veteran had not had a myocardial infarction.  It was again noted that the interview-based METS level reflected the lowest activity level at which the Veteran reported dyspnea, fatigue, and angina.  The METS testing showed greater than 3 to 5 METS consistent with activities such as light yard work (weeding), mowing lawn with a power mower, and brisk walking.  

The Board finds that an initial rating in excess of 30 percent for CAD prior to December 8, 2015, is not warranted under DC 7005.  Clearly, the METS testing results call for a rating of 30 percent.  Specifically, the METS testing showed workload greater than 5 to 7 METS and LVEF of 55 percent.  Based on the METS results, a 30 percent evaluation is warranted.  It was not until additional VA examination on December 8, 2015, that a higher degree of disability was demonstrated.  Thus, the increased rating of 60 percent is not warranted prior to that date.  Moreover, an effective date earlier than December 8, 2015, is not warranted for the 60 percent rating.  Specifically, it was not until VA examination in December 2016 that interview-based METS testing showed workload greater than 3 to 5 METS.  Clearly, this warrants a 60 percent rating pursuant to DC 7005.  As chronic congestive heart failure is not shown, and workload of 3 METS or less is not shown, a 100 percent rating is not warranted.  

TDIU

A veteran will be entitled to TDIU upon establishing he is, in fact, unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19 (2017).  

To qualify for a total rating for compensation purposes on a schedular basis, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities-provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a) (2017).  

If the veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

In a claim for TDIU, the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a) (2017); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").  

In the instant matter, the record reflects that the Veteran retired in 2004 voluntarily.  After that he had worked part-time in tool repair which was described as a light work job.  He reported difficulty climbing stairs.  He had not worked at all since 2009.  See the July 2014 VA examination report.  The record shows that he is service-connected for CAD, rated as 30 percent prior to December 18, 2015, and 60 percent disabling from December 8, 2015.  He is also service-connected for tinnitus and for bilateral hearing loss.  He receives 10 percent ratings for each of those disorders.  His combined rating is 40 percent from May 19, 2014, to December 7, 2015, and 70 percent from December 8, 2015.  He filed a claim for a TDIU in August 2015.  

VA examiners have expressed that the Veteran is not excluded from substantially gainful employment as a result of his service-connected disorders.  The VA audio examiner noted in 2015 that the Veteran reported some difficulty hearing what others had spoken even with his hearing aids.  The VA examiner who conducted the cardiovascular evaluation in December 2015 opined that while the Veteran would not be able to perform strenuous work or lift objects or engage in exertional labor, extended walking, or running, he was able to perform desk work (or work where little to no exertion was needed).  The Board concludes that the evidence does not show that the Veteran is precluded from all substantially gainful employment as a result of his significant service-connected CAD disorder, and his relatively minor service-connected hearing loss and tinnitus impairments.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim or referring the claim for extra-schedular consideration for the period prior to December 8, 2015.  


ORDER

Entitlement to service connection for renal cell carcinoma (also claimed as kidney cancer), claimed as due to herbicide exposure and/or secondary to HTN, is denied.  

Entitlement to service connection for a liver disorder, claimed as due to herbicide exposure and/or secondary to renal cell carcinoma, is denied.  

Entitlement to service connection for HTN, claimed as due to herbicide exposure and/or secondary to service-connected CAD, is denied.  

Entitlement to service connection for DM, claimed as due to herbicide exposure, is denied.  

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure, is denied.  

Entitlement to an initial rating in excess of 30 percent for CAD, for the period prior to December 8, 2015, and in excess of 60 percent therefrom, to include an earlier effective date for the assignment of the 60 percent rating, is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


